department of the treasury int ernal revenue service washington d c o f f i c e o f c h i e f c o u n s e l date number release date cc pa apjp b02 gl-110724-02 uilc memorandum for associate area_counsel sbse cc sb sj attn trent d usitalo from ashton p trice senior technician reviewer cc pa apjp b2 subject estate of taxpayer this chief_counsel_advice responds to your memorandum dated date in accordance with sec_6110 this chief_counsel_advice should not be cited as precedent legend taxpayer date date a dollar_figure date b dollar_figure date date date date date c dollar_figure d issue whether the surplus proceeds remaining after the internal revenue service’s administrative sale of the taxpayer’s property may be remitted to the taxpayer’s estate as a return of a deposit conclusion under the unusual facts of this case the surplus proceeds became a deposit that may be remitted to the taxpayer’s estate without interest facts on date the internal_revenue_service service assessed an individual income_tax_liability in the amount of dollar_figurea against taxpayer taxpayer for the taxable_year date on date the service sold the taxpayer’s real_property which had been seized in date for the sum of dollar_figureb after deducting accrued penalties accrued interest and expenses there was a surplus of dollar_figurec the service informed the taxpayer that he was legally entitled to the surplus and recommended that he file a claim for the funds but the taxpayer refused to file a claim for it because he believed the proceeds were the work of the devil although the statement suggests that the taxpayer may have been incompetent the taxpayer was later judged to be competent at a competency hearing brought by his ex-wife subsequently the taxpayer changed his mind he retained an attorney in date to obtain the surplus proceeds the taxpayer’s attorney wrote to the service asking how he could file a claim_for_refund on behalf of the taxpayer the service replied to none of the letters on or about date the taxpayer’s attorney wrote to senator d and inquired about a refund the senator referred the inquiry to the service the attorney then advised the service that he no longer represented the taxpayer later the service determined that the taxpayer waited too long to file a claim_for_refund of the surplus proceeds the period of limitations under sec_6511 of the internal_revenue_code for filing the claim expired in date two years after the property was sold notwithstanding the untimeliness of any refund claim the service concluded that the surplus proceeds should be treated as a deposit rather than as an overpayment to return the deposit the service unsuccessfully attempted to contact the taxpayer who by then was living in homeless shelters and had no permanent address because of the inability to locate the taxpayer the surplus proceeds were never returned to him on date the taxpayer died subsequently the executor of the taxpayer’s estate filed a claim_for_refund and request for abatement in the amount of dollar_figurec law and analysis when the proceeds generated by an involuntary sale exceed the liability the surplus proceeds constitute an overpayment under sec_6401 sec_6402 provides that the service may refund an overpayment within the period of limitations set out in sec_6511 the service may return surplus proceeds to a taxpayer without the taxpayer’s having filed a claim or application under sec_6342 the language in sec_6402 however is permissive and the service is not required to make the refund in this case the service did not unilaterally refund the overpayment to the taxpayer instead the service suggested to the taxpayer that he timely file a refund claim which he never did essentially the taxpayer chose to leave the money with the service at that point the funds were no longer in any sense a payment of taxes in essence the taxpayer voluntarily deposited the funds with the service without designation of the purpose or the account thus at that time the funds could no longer be characterized as an overpayment and instead had to be treated as a deposit deposits do not accrue any interest and are not subject_to the sec_6511 statute_of_limitations accordingly the service should remit the funds to the executor as a return of a deposit but not pay any interest on the deposit as an aside we note that this case is not one to which sec_6511 applies see 519_us_347 when rra added sec_6511 which suspends the running of the limitation period to make refund claims when an individual experiences certain physical or mental impairment congress provided that the new amendment would not apply to any refund claim which was barred as of date because the taxpayer’s refund claim in this case would have been barred long before date the taxpayer would not be entitled to relief under sec_6511 if you have any questions please call us at
